DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, 6, 10-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2017/0243705) in view of Matsumoto (US 2014/0285955) and further in view of Kim et al. (US 2015/0294135).

Regarding claim 1, Bae et al. disclose a fingerprint module (Figure 8), the fingerprint module comprising a fingerprint component (Figure 8, 220), a button component (Figure 8, 230), and a support (Figure 8, 240), wherein:
the button component is fastened to a lower surface of the fingerprint component (Figure 8 and paragraph [0081]);
an upper surface of the button component contacts the lower surface of the fingerprint component (Figure 8 and paragraph [0081]); and
the upper surface of the button component is within an enclosure of the support (Figure 8 shows that the upper surface of button component 230 is within an enclosure of 240 [240 bends upwards in the side areas around 220/230]. See also Figure 9 [close up from Figure 8].).
Bae et al. fail to teach the fingerprint module comprising a resilient fixing element, wherein the resilient fixing element is disposed on the lower surface of the fingerprint component and is located between the fingerprint component and the support, wherein the resilient fixing element surrounds the button component, and wherein the resilient fixing element resiliently connects the fingerprint component and the support, wherein a gap exists between the button component and the support; and
when the fingerprint component is pressed, the resilient fixing element deforms, the gap becomes smaller, and the button component comes in contact with the support.

the resilient fixing element is disposed on the lower surface of the fingerprint component and is located between the fingerprint component and the support (Figure 2, 36/62 is on lower surface of 44 between 44 and 84/14), wherein the resilient fixing element surrounds the button component (Figure 2, 62 surrounds 48), and wherein the resilient fixing element resiliently connects the fingerprint component and the support (Figure 2 and [0022], rubber), wherein a gap exists between the button component and the support (Figure 2 shows a gap); and
when the fingerprint component is pressed, the resilient fixing element deforms, the gap becomes smaller, and the button component comes in contact with the support (Figure 2 and paragraph [0040]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the resilient fixing element and gap teachings of Matsumoto in the fingerprint module taught by Bae et al.  The motivation to combine would have been in order to improve the feeling of button depression the user feels while operating the fingerprint module.
Bae et al. and Matsumoto and fail teach wherein the support comprises a main body, a connecting arm, and a fixing rim, wherein the connecting arm connects the main body and the fixing rim, wherein the main body is disposed opposite to the button component, and wherein the connecting arm is perpendicular to the main body.


    PNG
    media_image1.png
    220
    712
    media_image1.png
    Greyscale


wherein the connecting arm connects the main body and the fixing rim (Figure 8 as shown above shows that the connecting arm connects the main body and the fixing rim.), wherein the main body is disposed opposite to a button component (Figure 8 shows the main body is opposite the button component 220), and wherein the connecting arm is perpendicular to the main body (Figure 8 shows the connecting arm is perpendicular to the main body).
Thus the combination of Bae et al. and Matsumoto contained a device which differed from the claimed device by the substitution of the support structure.
Kim et al. teaches the substituted support structure comprising a main body, a connecting arm, and a fixing rim, and the function was known in the art to provide support to the fingerprint module.
Bae et al. and Matsumoto’s support structure could have been substituted with the support structure of Kim et al., and the results would have been predictable and resulted in provide support to the fingerprint module.


Regarding claim 2, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 1, wherein the fixing rim is configured to connect to an electronic device (Kim et al.: Figure 8 and paragraph [0075]).

Regarding claim 4, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 2, wherein the connecting arm surrounds the main body and forms an enclosure along with the main body (Kim et al.: Figure 8 shows the connecting are surrounds the main body and forms an enclosure.), and wherein the button component and the resilient fixing element are both accommodated in the enclosure (Kim et al.: Figure 8 shows 220 is accommodated in the enclosure, where in combination with Matsumoto, resilient fixing element 62 will also be accommodated in the enclosure.).

Regarding claim 6, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 1, wherein the lower surface of the fingerprint component is a circuit board (Matsumoto: Figure 2, 46 and paragraph [0018].); and
wherein an upper surface of the fingerprint component is a fingerprint recognition chip (Matsumoto: Figure 2, the upper surface of 44 is a fingerprint recognition chip [sensor].), wherein the fingerprint module further comprises a flexible circuit board (Matsumoto: Figure 2, 50 and paragraph [0021]), wherein one end of the flexible circuit 

Regarding claim 10, please refer to the rejection of claim 1, and furthermore Bae et al. also disclose an electronic device (Figure 1).

Regarding claim 11, this claim is rejected under the same rationale as claim 2.

Regarding claim 13, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 6.

Claims 3, 7-9, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2017/0243705) in view of Matsumoto (US 2014/0285955) and further in view of Kim et al. (US 2015/0294135) and Choung et al. (US 2015/0245514).

Regarding claim 3, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 2.
Bae et al., Matsumoto and Kim et al. fail to teach wherein an adhesive overflow groove is disposed on the fixing rim, and wherein the adhesive overflow 
Choung et al. disclose wherein an adhesive overflow groove is disposed on a fixing rim (Figure 13-14, the groove between 31 and 21 [which has adhesive]), and wherein the adhesive overflow groove is configured to fasten the support to the electronic device in a manner of adhesive dispensing (Figures 13-14, the adhesive 40 in the groove fastens 31 to 21.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the adhesive teachings of Choung et al. in the fingerprint module taught by the combination of Bae et al., Matsumoto and Kim et al..  The motivation to combine would have been in order to provide a waterproof structure with shortened assembly time and reduced manufacturing costs (See paragraph [0007] of Choung et al.).

Regarding claim 7, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 6.
Bae et al., Matsumoto and Kim et al. fail to explicitly teach wherein an outlet is disposed on the support, wherein the outlet is used by the flexible circuit board to extend from the circuit board to an external side of the support, wherein the outlet is filled with a sealing material, and wherein a waterproof structure is formed between the flexible circuit board and the support.
Choung et al. disclose wherein an outlet is disposed on the support (Figures 13-14 show an outlet on the right side between 31 and 21 and on the support.), wherein the 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the support teachings of Choung et al. in the fingerprint module taught by the combination of Bae et al., Matsumoto and Kim et al..  The motivation to combine would have been in order to provide a waterproof structure with shortened assembly time and reduced manufacturing costs (See paragraph [0007] of Choung et al.).

Regarding claim 8, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 6.
Bae et al., Matsumoto and Kim et al. fail to explicitly teach wherein the fingerprint component further comprises a metal ring, wherein the metal ring is disposed on a periphery of the fingerprint recognition chip, wherein a portion of the metal ring is fastened to the circuit board, and wherein a portion of the metal ring wraps an edge area on a side that is of the fingerprint recognition chip and that is away from the circuit board.
Choung et al. disclose wherein a fingerprint component comprises a metal ring (Figures 3 and 13-14, 321), wherein the metal ring is disposed on a periphery of the fingerprint recognition chip (Figures 3 and 13-14), and wherein a portion of the metal 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the structural teachings of Choung et al. in the fingerprint module taught by the combination of Bae et al., Matsumoto and Kim et al. such that a portion of the metal ring is fastened to the circuit board.  The motivation to combine would have been in order to provide a waterproof structure with shortened assembly time and reduced manufacturing costs (See paragraph [0007] of Choung et al.).

Regarding claim 9, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 1, wherein the resilient fixing element is waterproof rubber, wherein the waterproof rubber surrounds the button component (Matsumoto: Figure 2 and paragraph [0022]).
Bae et al., Matsumoto and Kim et al. fail to explicitly teach wherein the waterproof rubber and the fingerprint component are fastened by using a waterproof adhesive, and wherein the waterproof rubber and the support are fastened by using a waterproof adhesive.
Choung et al. disclose wherein components are fastened by using a waterproof adhesive (Figures 8-12, waterproof structure and paragraphs [0126] and [0134], Figures 13-14, 40 and 61).


Regarding claim 12, this claim is rejected under the same rationale as claim 3.

Regarding claim 16, this claim is rejected under the same rationale as claim 7.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

Regarding claim 18, this claim is rejected under the same rationale as claim 9.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2017/0243705) in view of Matsumoto (US 2014/0285955) in view of Kim et al. (US 2015/0294135) and Park et al. (US 2012/0086635).

Regarding claim 5, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 2.

Park et al. disclose wherein a support is of an integrally-molded metal structure (Figure 1, 200 and paragraph [0020]), and wherein an insulation layer (Figure 1, 100) is disposed on a surface that is of a main body and that is not in contact with a button component (Figure 1 shows 100 is not in contact with 400).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the integral teachings of Park et al. in the fingerprint module taught by the combination of Bae et al., Matsumoto and Kim et al..  The motivation to combine would have been in order to allow for the support to be simply and easily fabricated and the device to be easily assembled (See paragraph [0008] of Park et al.).
Furthermore claim 5 recites “wherein the insulation layer is used to prevent static electricity from passing through the support and damaging the electronic device” however, this is merely the intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance the insulation layer in the combination is capable of preventing static electricity.

Regarding claim 14, this claim is rejected under the same rationale as claim 5.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2017/0243705) in view of Matsumoto (US 2014/0285955) in view of Kim et al. (US 2015/0294135) and Lin et al. (US 2013/0162531).

Regarding claim 19, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 5.
Bae et al., Matsumoto and Kim et al. fail to teach wherein the insulation layer is formed on the surface in a manner of disposing an insulation coating.
Lin et al. disclose wherein an insulation layer is formed on a surface in a manner of disposing an insulation coating (Paragraph [0036], “alternatively, a polytetrafluoroethylene (PTFE) coating may be applied”).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Lin et al. in the fingerprint module taught by the combination of Bae et al., Matsumoto and Kim et al.  The motivation to combine would have been in order to use commercially available insulative material with excellent insulating properties and strength thus improving the insulation properties within the device.

Regarding claim 20, Bae et al., Matsumoto and Kim et al. disclose the fingerprint module according to claim 5.
Bae et al., Matsumoto and Kim et al. fail to teach wherein the insulation layer is a Mylar sheet.

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Lin et al. in the fingerprint module taught by the combination of Bae et al., Matsumoto and Kim et al.  The motivation to combine would have been in order to use commercially available insulative material with excellent insulating properties and strength thus improving the insulation properties within the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 April 2021